Exhibit 99.1 TSX: JE. NYSE: JE. · FOR IMMEDIATE RELEASE PRESS RELEASE JUST ENERGY GROUP INC. SECOND QUARTER RESULTS FOR THE YEAR ENDING MARCH 31, 2013 CONFERENCE CALL TORONTO, ONTARIO – October 30, 2012 – Rebecca MacDonald – Executive Chair, Ken Hartwick – President and Chief Executive Officer and Beth Summers – Chief Financial Officer cordially invite you to participate in a conference call to discuss the Corporation’ssecond quarter results for the period ended September 30, 2012. Just Energy Conference Call Thursday November 8, 2012 2:00 p.m. EST The number to call is 1 866 294-4838 and enter the participant code 7737633#. For those unable to attend a tape rebroadcast will be availablestarting at 6:00 PM EST November 8, 2012 until November 15, 2012 at midnight.To access the rebroadcast please dial 1 888 843-7419 and enter the participant code 7737633#. FOR FURTHER INFORMATION PLEASE CONTACT: Ms. Rebecca MacDonald Executive Chair Phone: (416) 367-2872 Ken Hartwick President and Chief Executive Officer Phone: (905) 795-3557 or Beth Summers Chief Financial Officer Phone: (905) 795-4206
